UNITED STATES DEPARTMENT OF EDUCATION
OFFICE OF SPECIAL EDUCATION AND REHABILITATIVE SERVICES
OFFICE OF SPECIAL EDUCATION PROGRAMS
DIRECTOR

OSEP Policy Letter 22-06
November 16, 2022
Dr. Jacquelyn Flanigan
Associate Superintendent
Diocese of Orlando – Office of Catholic Schools
Post Office Box 1800
Orlando, Florida 32802-1800
Dear Dr. Flanigan:
Thank you for your July 12, 2022, email inquiry to the U.S. Department of Education
(Department), Office of Non-Public Education (ONPE). Your inquiry was referred to the Office
of Special Education Programs (OSEP), a component of the Office of Special Education and
Rehabilitative Services, and in developing a response, OSEP conferred with ONPE to fully
understand the inquiry.
In your initial email, you raised three questions and, based on follow-up conversations, we
understand that you would like a written response to two of your three questions. First, you ask
whether a child who has been identified as a child with a disability under Part B of the
Individuals with Disabilities Education Act (IDEA), but for whom the parent has rejected the
offer of a free appropriate public education, must be counted when calculating the proportionate
share of IDEA Part B funds that a local educational agency (LEA) is required to spend on the
provision of equitable services to parentally-placed private school children with disabilities
enrolled in private schools in the LEA. Second, you ask about a Memorandum of Understanding
(MOU) that the School Board of Brevard County, Brevard County Public Schools (BCPS), an
LEA in Florida, is requiring schools in the Diocese of Orlando to sign in order for BCPS to
provide equitable services under Part B of the IDEA to parentally-placed private school children
with disabilities. We interpret your second question to be whether it is consistent with IDEA for
BCPS to require a private school to enter into an MOU as a condition of the LEA providing
equitable services for parentally-placed private school children with disabilities enrolled at that
school.
Section 607(d) of the IDEA prohibits the Secretary of the Department from issuing policy letters
or other statements that establish a rule that is required for compliance with, and eligibility
under, IDEA without following the rulemaking requirements of Section 553 of the
Administrative Procedure Act. Therefore, based on the requirements of IDEA Section 607(e),
this response is provided as informal guidance and is not legally binding. It represents an
interpretation by the Department of the requirements of IDEA in the context of the specific facts
presented and does not establish a policy or rule that would apply in all circumstances. Other
than statutory and regulatory requirements included in the document, the contents of this
guidance do not have the force and effect of law and are not meant to bind the public. This
400 MARYLAND AVE. S.W., WASHINGTON, DC 20202-2800
www.ed.gov
The Department of Education’s mission is to promote student achievement and preparation for global competitiveness
by fostering educational excellence and ensuring equal access.

document is intended only to provide clarity to the public regarding existing requirements under
the law or agency policies. Further, the Department responds to these matters, generally, and not
in the context of any specific due process complaint or State complaint that may be pending or
resolved.
Regarding your first question, the Department recently issued Questions and Answers on Serving
Children with Disabilities Placed by Their Parents in Private Schools (Feb. 2022). The Q&As
provide additional information regarding the consultation process including filing complaints and
are located on the Department’s website at:
https://sites.ed.gov/idea/files/QA_on_Private_Schools_02-28-2022.pdf. As addressed in Q&A
N-2 of that document, “[a]ll children who have been evaluated and found eligible for special
education and related services—not solely those children who receive services through an IEP or
services plan—must be included in the count to calculate the proportionate share…” (emphasis
added). Therefore, any student found eligible under IDEA who is enrolled by their parent in a
private elementary or secondary school, 1 whether or not they have a current or prior IEP or
services plan, must be counted when calculating the proportionate share.
In response to your second question, IDEA’s mechanism for private school involvement in the
design and development of equitable services is through timely and meaningful consultation as
described in 34 C.F.R. § 300.134. Consultation is an ongoing process that happens throughout
the school year between the LEA, private school representatives, and representatives of parents
of parentally-placed private school children with disabilities. Further, determinations of
equitable services for an individual child, including the anticipated frequency, location, and
duration of the equitable services that the LEA will provide, must be included in a child’s
services plan. 34 C.F.R. §§ 300.137-300.139.
The responsibility for providing IDEA equitable services lies with the LEA. Services may be
provided onsite at a child’s private school, or another location as discussed during consultation.
34 C.F.R. § 300.139. IDEA does not require that the private school administer any portion of an
LEA’s equitable services requirements on behalf of the LEA. IDEA also does not require an
LEA to use, or prohibit an LEA from using, an MOU in order to provide equitable services at
either the private school or another location. However, a private school’s declining to sign an
MOU cannot be a basis for an LEA’s denying the provision of equitable services to parentallyplaced private school children with disabilities enrolled at that school who are otherwise eligible
to receive such services.
As a general matter, the Department believes that the terms of any proposed MOU regarding the
provision of equitable services must be consistent with IDEA. For example, an MOU must not
prohibit the private school from filing a complaint with the State educational agency (SEA), as
appropriate. Under 34 C.F.R. § 300.136, a private school official has the right to raise
complaints to the SEA regarding the consultation process, including whether it was meaningful
and timely, and whether due consideration was given to the views of the private school official.
1

See Question and Answer A-1 of the above referenced Q&As: “The IDEA Part B regulations define parentallyplaced private school children with disabilities as children with disabilities under 34 C.F.R. § 300.8, enrolled by
their parents in private, including religious, schools or facilities that meet the definition of elementary school in
34 C.F.R. § 300.13 or secondary school in 34 C.F.R. § 300.36.” (internal footnotes omitted).

In the Department’s view, timely and meaningful consultation could include discussion of any
proposed MOU. Any MOU that prohibits or limits a private school official’s right to file a State
complaint under IDEA, or the rights of parentally placed private school children with disabilities
under IDEA, 2 would be inconsistent with IDEA.
We hope that this addresses the questions that you have raised. If you have additional questions,
please feel free to contact Pamela Allen in ONPE at pamela.allen@ed.gov, or, in OSEP, Dwight
Thomas at dwight.thomas@ed.gov, or Travis Bryant at travis.bryant@ed.gov.
Sincerely,
/s/
Valerie C. Williams
Cc: Victoria Gaitanis, Florida Department of Education
Maureen Dowling, Director, Office of Non-Public Education

2

No parentally placed private school child with a disability has an individual right to receive some or all of the
special education and related services that the child would receive if enrolled in a public school.
34 C.F.R. § 300.137(a).

